United States 12 Month Oil Fund, LP Exhibit 99.1 Monthly Account Statement For the Month Ended May 31, 2009 Statement of Income (Loss) Income Realized Trading Gain (Loss) $ 3,865,570 Unrealized Gain (Loss) on Market Value of Futures 29,827,740 Interest Income 26,594 ETF Transaction Fees 2,000 Total Income (Loss) $ 33,721,904 Expenses Investment Advisory Fee $ 94,184 SEC & FINRA Registration Expense 15,500 Legal Fees 11,470 Tax Reporting Fees 6,394 NYMEX License Fee 3,798 Brokerage Commissions 3,430 Audit Fees 2,131 Non-interested Directors' Fees and Expenses 1,053 Prepaid Insurance Expense 434 Total Expenses $ 138,394 Net Gain (Loss) $ 33,583,510 Statement of Changes in Net Asset Value Net Asset Value Beginning of Period 5/1/09 $ 165,010,988 Additions (200,000 Units) 6,660,387 Withdrawals (300,000 Units) (10,231,233) Net Gain (Loss) 33,583,510 Net Asset Value End of Period $ 195,023,652 Net Asset Value Per Unit (5,400,000 Units) $ 36.12 To the Limited Partners of United States 12 Month Oil Fund, LP: Pursuant to Rule 4.22(h) under the Commodity Exchange Act, the undersigned represents that, to the best of his knowledge and belief, the information contained in the Account Statement for the month ended May 31, 2009 is accurate and complete. /s/ Howard Mah Howard Mah Chief Financial Officer United States Commodity Funds LLC, General Partner of United States 12 Month Oil Fund, LP United States Commodity Funds LLC 1320 Harbor Bay Parkway Suite 145 Alameda, CA 94502
